                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 1 of 35




                                                                                                                                                  1   GEORGE M. RANALLI, ESQ.
                                                                                                                                                      Nevada Bar No. 5748
                                                                                                                                                  2   JAMES F. HOLTZ, ESQ.
                                                                                                                                                      Nevada Bar No. 8119
                                                                                                                                                  3   VICKI DRISCOLL, ESQ.
                                                                                                                                                      Nevada Bar No. 3939
                                                                                                                                                  4   RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                      2400 W. Horizon Ridge Parkway
                                                                                                                                                  5   Henderson, Nevada 89052
                                                                                                                                                      ranalliservice@ranalllilawyers.com
                                                                                                                                                  6   Attorneys for Defendant,
                                                                                                                                                      WALGREEN CO.
                                                                                                                                                  7
                                                                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                                                                                  8
                                                                                                                                                                               FOR THE DISTRICT OF NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   PETER SCHMITT,                     )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         )
                                                                                                                                                 11                  Plaintiff,          ) CASE NO.:
                                                                                                                                                                                         )
                                                                                                                                                 12   vs.                                )    NOTICE OF REMOVAL OF
                                                                                                                                                                                         )    ACTION UNDER 28 U.S.C.
                                                                                                                                                 13   WALGREEN CO.; DOES 1 through 100; )     § 1441 (B) (DIVERSITY)
                                                                                                                                                      and ROE CORPORATIONS 101 through   )
                                                                                                                                                 14   200,                               )
                                                                                                                                                                                         )
                                                                                                                                                 15                  Defendants.         )
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                                                                                                                                 17
                                                                                                                                                            PLEASE    TAKE     NOTICE       that       Defendant    WALGREEN   CO.   hereby
                                                                                                                                                 18
                                                                                                                                                      removes to this Court the state court action described below.
                                                                                                                                                 19         1.   On   August    4,    2020,    an       action     was   commenced   in   the

                                                                                                                                                 20   District Court for Clark County, Nevada, entitled PETER SCHMITT

                                                                                                                                                 21   v.   WALGREEN    CO.,    DOES     I    through       100;    ROE   CORPORATIONS     101

                                                                                                                                                      through 200, as Case No: A-20-818986-C. A copy of the Complaint
                                                                                                                                                 22
                                                                                                                                                      and Summons are attached hereto as Exhibits A and B.
                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                   1
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 2 of 35




                                                                                                                                                  1         2. Defendant WALGREEN CO. received a copy of said Complaint

                                                                                                                                                  2   on August 5, 2020, when Defendant's agent accepted service of

                                                                                                                                                  3   said Summons and Complaint on its behalf.                             A copy of the Proof

                                                                                                                                                  4   of Service is attached hereto as Exhibit C.

                                                                                                                                                  5         3.    This     is    a    civil        action        of   which    this    Court    has

                                                                                                                                                  6   original jurisdiction under 28 U.S.C. § 1332, and is one which

                                                                                                                                                  7   may   be   removed    to       this       Court       by   Defendant     pursuant    to   the

                                                                                                                                                  8   provisions of 28 U.S.C. § 144l(b) in that it is a civil action

                                                                                                                                                      between    citizens        of       different          states     and     the   matter     in
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   controversy exceeds the sum of $75,000, exclusive of interest
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   and costs.

                                                                                                                                                 12         4.    Plaintiff          is     a    citizen         of   the    State    of   Nevada.

                                                                                                                                                 13   Defendant WALGREEN CO. was at the time of filing this action,

                                                                                                                                                 14   and still is, a corporation incorporated under the laws of the

                                                                                                                                                      State of Illinois, having its principal place of business at
                                                                                                                                                 15
                                                                                                                                                      Deerfield, Illinois.
                                                                                                                                                 16
                                                                                                                                                            5.    On August 24, 2020, Defendant WALGREEN CO. filed its
                                                                                                                                                 17
                                                                                                                                                      Initial    Appearance           Fee       Disclosure,           Answer    to    Plaintiff’s
                                                                                                                                                 18
                                                                                                                                                      Complaint and Demand for Jury Trial.                            A copy of the Initial
                                                                                                                                                 19
                                                                                                                                                      Appearance Fee Disclosure, Answer to Plaintiff’s Complaint and
                                                                                                                                                 20
                                                                                                                                                      Demand for Jury Trial are attached as Exhibits D, E and F.
                                                                                                                                                 21
                                                                                                                                                            6. On September 19, 2020, Plaintiff filed a Petition for
                                                                                                                                                 22
                                                                                                                                                      Exemption from Arbitration asserting that Plaintiff has incurred
                                                                                                                                                 23
                                                                                                                                                      medical expenses of $57,378.42 with additional billings not yet
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                        2
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 3 of 35




                                                                                                                                                  1   available for four providers, so it is reasonable to conclude

                                                                                                                                                  2   that the amount in controversy exceeds $75,000.          A copy of the

                                                                                                                                                  3   Petition for Exemption from Arbitration is attached hereto as

                                                                                                                                                  4   Exhibit G.

                                                                                                                                                  5       7.    Removal is timely as Defendant WALGREEN CO. filed this

                                                                                                                                                  6   notice of removal within thirty days of Plaintiff filing his

                                                                                                                                                  7   Petition for Exemption from Arbitration, at which time Walgreen

                                                                                                                                                  8   Co. learned of the amount in controversy, and within one year of

                                                                                                                                                      the Complaint’s filing.    28 U.S.C. § 1446(b). (See Harris vs.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   Bankers Life & Cas.    Co. 425 F.3d 689, 694 (9th Cir. 2005)).
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11       Dated this 21st day of September, 2020.

                                                                                                                                                 12                                    RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                 13                                    /s/ Vicki Driscoll
                                                                                                                                                                                       _________________________
                                                                                                                                                                                       GEORGE M. RANALLI, ESQ.
                                                                                                                                                 14
                                                                                                                                                                                       Nevada Bar No. 5748
                                                                                                                                                                                       JAMES F. HOLTZ, ESQ.
                                                                                                                                                 15
                                                                                                                                                                                       Nevada Bar No. 8119
                                                                                                                                                                                       VICKI DRISCOLL, ESQ.
                                                                                                                                                 16
                                                                                                                                                                                       Nevada Bar No. 3939
                                                                                                                                                                                       Attorneys for Defendant,
                                                                                                                                                 17
                                                                                                                                                                                       WALGREEN CO.
                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                         3
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 4 of 35




                                                                                                                                                  1                          CERTIFICATE VIA CM/ECF

                                                                                                                                                  2       Pursuant to FRCP 5, I hereby certify that I am an employee

                                                                                                                                                  3   of RANALLI ZANIEL FOWLER & MORAN, LLC, and that on the 21st day

                                                                                                                                                  4   of September, 2020 I caused to be served via CM/ECF a true and

                                                                                                                                                  5   correct copy of the document described herein.

                                                                                                                                                  6   Document Served:

                                                                                                                                                  7   NOTICE OF REMOVAL      OF   ACTION       UNDER   28   U.S.C.   §   1441   (B)
                                                                                                                                                      (DIVERSITY)
                                                                                                                                                  8
                                                                                                                                                                            Scott L. Poisson, Esq.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                                               Ryan Kerbow, Esq.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10                           BERNSTEIN & POISSON
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                              320 S. Jones Blvd.
                                                                                                                                                 11                         Las Vegas, Nevada 89107
                                                                                                                                                                            Attorney for Plaintiff
                                                                                                                                                 12                         VIA ELECTRONIC SERVICE

                                                                                                                                                 13

                                                                                                                                                 14
                                                                                                                                                                              /s/ Vicki Perez
                                                                                                                                                             ________________________________________________
                                                                                                                                                 15
                                                                                                                                                                              An Employee of
                                                                                                                                                                    RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                           4
Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 5 of 35




               EXHIBIT A
                                                                   Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 6 of 35
                                                                                                                                           Electronically Filed
                                                                                                                                           8/4/2020 10:20 AM
                                                                                                                                           Steven D. Grierson
                                                                   COMP                                                                    CLERK OF THE COURT
                                                               1   Scott L. Poisson, Esq.
                                                                   Nevada Bar No.: 10188
                                                               2   Ryan Kerbow, Esq.
                                                                   Nevada Bar No.: 11403
                                                               3   BERNSTEIN & POISSON
                                                                   320 S. Jones Blvd                                                    CASE NO: A-20-818986-C
                                                               4   Las Vegas, NV 89107                                                           Department 32
                                                                   Telephone: (702) 256-4566
                                                               5   Facsimile: (702) 256-6280
                                                                   Email: ryan@vegashurt.com
                                                               6   Attorneys for Plaintiff
                                                               7                                       DISTRICT COURT
                                                                                                    CLARK COUNTY, NEVADA
                                                               8

                                                               9
                                                                   PETER SCHMITT,                                          CASE NO.:
                                                              10                                                           DEPT. NO.:
                                                                                     Plaintiff,
                                                              11   vs.
                                                              12
                 OFFICE: (702) 256-4566 FAX: (702) 256-6280




                                                                   WALGREEN CO.; DOES 1 through 100;
                                                              13   and ROE CORPORATIONS 101 through
Bernstein & Poisson




                                                                   200,
                          Las Vegas, Nevada 89107




                                                              14
                              320 S. Jones Blvd.




                                                                                    Defendant.
                                                              15

                                                              16
                                                                                                              COMPLAINT
                                                              17

                                                              18          Plaintiff, by and through his attorneys of record of the law office of BERNSTEIN &
                                                                   POISSON, hereby files this Complaint and alleges against the above-named Defendants, and each
                                                              19
                                                                   of them, as follows:
                                                              20
                                                                                                     GENERAL ALLEGATIONS
                                                              21          1.      At all times material herein, Plaintiff was and is a resident of Clark County, Nevada
                                                              22          2.      At all times material herein, Defendant owned and operated the Walgreens store
                                                              23   located at 3480 S Jones Blvd, Las Vegas, Nevada 89146.

                                                              24          3.      The subject fall occurred in Clark County, Nevada.
                                                                          4.      Upon information and belief, at all times material herein, Doe and Roe Defendants
                                                              25
                                                                   101 through 200 were legal entities/residents of Clark County, Nevada, and authorized to do
                                                              26
                                                                   business by the State of Nevada. Furthermore, said Doe and Roe Defendants were employees,
                                                              27   agents, or servants of Defendants, and each of them, and functioned and assisted in the operation,
                                                              28
                                                                                                                 Page 1 of 4


                                                                                                  Case Number: A-20-818986-C
                                                                   Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 7 of 35


                                                                   control and/or management of said premises.
                                                               1
                                                                           5.      The true names and capacities, whether individual, corporate, limited Liability
                                                               2
                                                                   Company; partnership; or otherwise of Defendants DOES 1 through 10 and ROE
                                                               3   CORPORATIONS 1 through 10, inclusive, are unknown to Plaintiff who therefore sues said
                                                               4   Defendants by such fictitious names. On information and belief, Plaintiff alleges that the
                                                               5   Defendants, and each of them, designated herein as a DOE INDIVIDUALS or ROE

                                                               6   CORPORATION were responsible in some manner for the injuries sustained by the Plaintiff, on
                                                                   or about September 1, 2018 resulting from the below stated fall accident; and further that certain,
                                                               7
                                                                   without limitation, employees employed and/or engaged by said Defendants; or other patrons of
                                                               8
                                                                   said business; knew of or should have known of or caused a dangerous condition to be on the
                                                               9
                                                                   sidewalk of the Defendant’s property resulting in Plaintiff’s personal injury herein; and are
                                                              10   therefore liable for all damages due to Plaintiff as alleged herein.
                                                              11           6.      Plaintiff will ask leave of court to amend this Complaint to insert the true names
                                                              12   and capacities when the same is ascertained and to join such Defendants in this action. DOE
                 OFFICE: (702) 256-4566 FAX: (702) 256-6280




                                                                   DEFENDANTS 1, 2, and 3 are the unknown legal entities who own, operate, and manage the
                                                              13
Bernstein & Poisson




                                                                   location of the subject incident. DOE DEFENDANT 4 is the unknown contractor or entity hired
                          Las Vegas, Nevada 89107




                                                              14
                              320 S. Jones Blvd.




                                                                   or contracted by Defendant to maintain the subject parking lot.
                                                              15
                                                                                                              CAUSES OF ACTION
                                                              16   A. FIRST CLAIM FOR RELIEF: NEGLIGENCE/PREMISE LIABILITY
                                                              17           7.      Upon information and belief, on or about September 1, 2018, Plaintiff was lawfully
                                                              18   on the Defendant’s premises as a patron when he slipped and fell due to sand and/or a cat litter

                                                              19   type substance that was spread the asphalt in a parking space near the sidewalk in front of the
                                                                   Walgreens store.
                                                              20
                                                                           8.      Upon information and belief, Defendant had a duty to supervise, inspect, and
                                                              21
                                                                   maintain said premises in a reasonably safe and suitable condition for its patrons, guests, invitees
                                                              22   and others; and further to take reasonable precautions to avoid/remove the presence of dangerous
                                                              23   and/or artificial conditions on or around said premises. Defendant breached this duty of care to
                                                              24   Plaintiff, as a result of which he slipped and fell.

                                                              25           9.      This breach proximately caused injury and damages to Plaintiff.
                                                                           10.     Upon information and belief, Defendant employs persons for the purpose of
                                                              26
                                                                   maintaining its walkways in a reasonably safe and safe condition.
                                                              27
                                                                           11.     Upon information and belief, at said time and place, Defendant, despite having
                                                              28
                                                                                                                 Page 2 of 4
                                                                   Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 8 of 35


                                                                   actual notice or constructive notice of a dangerous condition on its premises and/or having created
                                                               1
                                                                   the subject trip hazard, failed to enact proper safeguards and warnings to prevent serious bodily
                                                               2
                                                                   injury to Plaintiff. To wit, Defendant failed to maintain the subject parking lot free from known
                                                               3   slip hazards.
                                                               4           12.     Defendant’s failure to remove or warn Plaintiff of the dangerous condition, and
                                                               5   further failure to hire and adequately train suitable and fit employees to maintain said property in

                                                               6   a safe and suitable manner, has directly and proximately resulted in Plaintiff’s personal injury and
                                                                   damages in excess of $15,000.00.
                                                               7
                                                                   B. SECOND CLAIM FOR RELIEF: NEGLIGENT HIRING, SUPERVISION AND
                                                               8      FAILURE TO WARN
                                                               9           13.     Plaintiff re-alleges each of the foregoing allegations contained in paragraphs 1
                                                              10    through 12 as if fully set forth herein.

                                                              11           14.     At all times material herein, Defendant’s employees, agents, contractors, and/or

                                                              12    agents were acting within the course and scope of their employment with Defendant.
                 OFFICE: (702) 256-4566 FAX: (702) 256-6280




                                                              13           15.     At all times material herein, Defendant was in control of, and responsible for
Bernstein & Poisson
                          Las Vegas, Nevada 89107




                                                                    training, hiring, and/or screening employees/contractors working on its premises, in a way
                                                              14
                              320 S. Jones Blvd.




                                                                    designed to protect persons such as Plaintiff from harm.
                                                              15
                                                                           16.     Defendant breached its duty to Plaintiff in one or more of the following respects,
                                                              16
                                                                    but not limited to:
                                                              17
                                                                            a.     Failing to adequately supervise employees, agents, contractors and/or subsidiaries.
                                                              18
                                                                            b.     Failing to adequately train employees, agents, contractors and/or subsidiaries.
                                                              19
                                                                            c.     Failing to adequately screen potential employees, agents, contractors and/or
                                                              20
                                                                                   subsidiaries before their hiring/contracting.
                                                              21
                                                                            d.     Failing to follow safety protocol.
                                                              22
                                                                           17.     Defendant’s breach of these duties directly and proximately caused Plaintiff’s
                                                              23   injuries.
                                                              24           18.     As a direct and proximate result of Defendant’s negligence by and through its
                                                                   agents, employees and/or contractors as set forth, Plaintiff has sustained special damages, general
                                                              25
                                                                   damages, economic damages and future damages in excess of $15,000.00 subject to proof to trial.
                                                              26
                                                                           WHEREFORE Plaintiff expressly reserves the right to amend this complaint at the time
                                                              27
                                                                   of, or prior to trial, and prays for relief as follows:
                                                              28
                                                                                                                  Page 3 of 4
                                                                   Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 9 of 35



                                                               1          1.     For general damages in a sum in excess of $15,000.00;

                                                               2          2.     For special damages in a sum in excess of $15,000.00;

                                                               3          3.     For attorney’s fees and costs of suit incurred herein;

                                                               4          4.     For interest at the statutory rate;

                                                               5          5.     For such other relief as this honorable court deems appropriate.

                                                               6
                                                                   Dated this 4th day of August 2020.
                                                               7

                                                               8                                                 Respectfully submitted:
                                                                                                                 BERNSTEIN & POISSON
                                                               9
                                                                                                                 /s/ Ryan Kerbow
                                                              10                                                                             ____
                                                                                                                 RYAN KERBOW, ESQ.
                                                              11                                                 Nevada Bar No.: 11403
                                                                                                                 Attorneys for Plaintiff
                                                              12
                 OFFICE: (702) 256-4566 FAX: (702) 256-6280




                                                              13
Bernstein & Poisson
                          Las Vegas, Nevada 89107




                                                              14
                              320 S. Jones Blvd.




                                                              15

                                                              16

                                                              17

                                                              18

                                                              19
                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28
                                                                                                               Page 4 of 4
Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 10 of 35




                EXHIBIT B
Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 11 of 35


                                                     Electronically lssued
                                                     8/4I20201021 Afvl


                                                      0

  1.    ::'I1MM
  2 xY.Arr KERBOw, EsQ
     nTevada .Bar 1Vo:: 11403<
  3  ~EIt~1STEil!' A1VI~ IE'®ISSON C,T,I'
  4
    `320 S. Jones Boulevard
     Las Vel;as= Nev.ada 89107
  5 Telephane: (702) 25C-45E6
         'FacsllIldo: (7U2) 2:5fi-6280
  E         Ernail: ryan @vegasurt.com
  ~         fitl!)~'tZeJ~ foY .~lCYTYltl,ff

  8     '
                                                          DISTRI,CT COUR,'>M'
                                                   CLARI~ ~I7NTY, NE'VADA
 10 :

         PETEI2 SCHNIITT,                                                 ' Case No.: A-20-$1'8386-C

 12                                   Flaintiff,                           Dept: No::
 13 .Vs:

 ia` V6TALCiREEN C().:; DOES I through 100; and                                         SUMygpNS
     ItOE CC}EtPORATIONS 101 thraugh 200,
 15 '

 16                                                   Defendant.

 17
 ig
           I~TtI I')ECiC! '~'O~J HAV E3 i,Ei~ SUEI~. TI~E COITI2`I' iVIA~' 1!rpEC~l.>~E AOAINS'~
 19    'i'01f WITHOU'I' YOU1tt EEING HEAItD, UNLESS YOU ItES>l"t➢ND WITiII[N 2Q
          IlAYS. READ. TIIE Il<11H'OR1VYATION IBELOW.
io
21       TO'I'UEPE)€+ENDANT; A civil Complaint has beeri filed by the Plaintiff againsl
 22'     you far the relief set forth in the Cbmplaint.
23                    1.         If you intend to defend this lawsuit, witliin.20 days after tliis Surnmons' ii
24
         served on you, exclusive of the day o.f the service you inust'do the following:
25
                      a.         I?ile with the Clerk of this Court; whose address is shown below, a farnia,l
         written response to the Complaint in accorda.nce with the rules of the, C.ourl with tht
27
        l.appropriate fil.ing fee:
28 I:




                                                                    4;:

                                                   C~e:NUqitier•, •A=?0-8~8986C
Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 12 of 35




                EXHIBIT C
Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 13 of 35
                                                       Electronically Filed
                                                       8/17/2020 9:52 AM
                                                       Steven D. Grierson
                                                       CLERK OF THE COURT




                        Case Number: A-20-818986-C
Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 14 of 35




                EXHIBIT D
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 15 of 35
                                                                                                                                                                                                              Electronically Filed
                                                                                                                                                                                                              8/24/2020 10:30 PM
                                                                                                                                                                                                              Steven D. Grierson
                                                                                                                                                                                                              CLERK OF THE COURT

                                                                                                                                                  1   IAFD
                                                                                                                                                      GEORGE M. RANALLI, ESQ.
                                                                                                                                                  2   Nevada Bar No. 5748
                                                                                                                                                      JASON ANDREW FOWLER, ESQ.
                                                                                                                                                  3   Nevada Bar No. 8071
                                                                                                                                                      JAMES F. HOLTZ, ESQ.
                                                                                                                                                  4   Nevada Bar No. 8119
                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                  5   2400 W. Horizon Ridge Parkway
                                                                                                                                                      Henderson, Nevada 89052
                                                                                                                                                  6   ranalliservice@ranalllilawyers.com
                                                                                                                                                      Attorneys for Defendant,
                                                                                                                                                  7   WALGREEN CO.

                                                                                                                                                  8                               DISTRICT COURT

                                                                                                                                                                              CLARK COUNTY, NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   PETER SCHMITT,                     )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         )
                                                                                                                                                 11                  Plaintiff,          ) CASE NO.:          A-20-818986-C
                                                                                                                                                                                         ) DEPT. NO.:         XXXII
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )
                                                                                                                                                 13   WALGREEN CO.; DOES 1 through 100; )
                                                                                                                                                      and ROE CORPORATIONS 101 through   )
                                                                                                                                                      200,                               )
                                                                                                                                                 14
                                                                                                                                                                                         )
                                                                                                                                                                     Defendants.         )
                                                                                                                                                 15
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                                       INITIAL APPEARANCE FEE DISCLOSURE
                                                                                                                                                 17
                                                                                                                                                            Pursuant to NRS Chapter 19, as amended by Senate Bill 106,
                                                                                                                                                 18
                                                                                                                                                      filing fees are submitted for parties appearing in the above-
                                                                                                                                                 19
                                                                                                                                                      entitled action as indicated below:
                                                                                                                                                 20
                                                                                                                                                      ///
                                                                                                                                                 21
                                                                                                                                                      ///
                                                                                                                                                 22
                                                                                                                                                      ///
                                                                                                                                                 23
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               1


                                                                                                                                                                               Case Number: A-20-818986-C
                                                                                                                                                      Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 16 of 35




                                                                                                                                                  1       DEFENDANT WALGREEN, CO.:           $223.00

                                                                                                                                                  2       TOTAL FEES REMITTED:               $223.00

                                                                                                                                                  3       Dated this 24TH day of August, 2020.

                                                                                                                                                  4                                    RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                  5                                    /s/ James F. Holtz
                                                                                                                                                                                       _________________________
                                                                                                                                                  6                                    GEORGE M. RANALLI, ESQ.
                                                                                                                                                                                       Nevada Bar No. 5748
                                                                                                                                                  7                                    JASON ANDREW FOWLER, ESQ.
                                                                                                                                                                                       Nevada Bar No. 8071
                                                                                                                                                  8                                    JAMES F. HOLTZ, ESQ.
                                                                                                                                                                                       Nevada Bar No. 8119
                                                                                                                                                                                       Attorneys for Defendant,
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                                                       WALGREEN CO.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11

                                                                                                                                                 12

                                                                                                                                                 13

                                                                                                                                                 14

                                                                                                                                                 15

                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                         2
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 17 of 35




                                                                                                                                                  1                             CERTIFICATE OF SERVICE

                                                                                                                                                  2         Pursuant to Nevada Rules of Civil Procedure 5(b), I hereby

                                                                                                                                                  3   certify that I am an employee of RANALLI ZANIEL FOWLER & MORAN,

                                                                                                                                                  4   LLC, and that on the __24th              day of August, 2020, I caused the

                                                                                                                                                  5   foregoing   INITIAL      APPEARANCE      FEE        DISCLOSURE     to    be   served   as

                                                                                                                                                  6   follows:

                                                                                                                                                  7   [ ] by placing a true and correct copy of the same to be

                                                                                                                                                  8         deposited    for     mailing       in        the    US   Mail     at    Henderson,

                                                                                                                                                            Nevada, enclosed in a sealed envelope upon which first
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10         class postage was fully prepaid; and/or
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   [ ]   pursuant    to     EDCR    7.26,        by     sending     it     via   facsimile

                                                                                                                                                 12         (w/out attachments); and/or

                                                                                                                                                 13   [ ]   by hand delivery to the parties listed below; and/or

                                                                                                                                                 14   [X]   pursuant    to   N.E.F.C.R.     Rule          9    and   Administrative     Order

                                                                                                                                                            14-2, by sending it via electronic service:
                                                                                                                                                 15
                                                                                                                                                                                Scott L. Poisson, Esq.
                                                                                                                                                 16
                                                                                                                                                                                   Ryan Kerbow, Esq.
                                                                                                                                                                                  BERNSTEIN & POISSON
                                                                                                                                                 17
                                                                                                                                                                                  320 S. Jones Blvd.
                                                                                                                                                                                Las Vegas, Nevada 89107
                                                                                                                                                 18                             Attorney for Plaintiff
                                                                                                                                                                                VIA ELECTRONIC SERVICE
                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21
                                                                                                                                                                                      /s/   Donna Hicks
                                                                                                                                                 22
                                                                                                                                                              ________________________________________________
                                                                                                                                                 23                            An Employee of
                                                                                                                                                                     RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                3
Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 18 of 35




                EXHIBIT E
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 19 of 35
                                                                                                                                                                                                                   Electronically Filed
                                                                                                                                                                                                                   8/24/2020 10:30 PM
                                                                                                                                                                                                                   Steven D. Grierson
                                                                                                                                                                                                                   CLERK OF THE COURT

                                                                                                                                                  1   ANS
                                                                                                                                                      GEORGE M. RANALLI, ESQ.
                                                                                                                                                  2   Nevada Bar No. 5748
                                                                                                                                                      JASON ANDREW FOWLER, ESQ.
                                                                                                                                                  3   Nevada Bar No. 8071
                                                                                                                                                      JAMES F. HOLTZ, ESQ.
                                                                                                                                                  4   Nevada Bar No. 8119
                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                  5   2400 W. Horizon Ridge Parkway
                                                                                                                                                      Henderson, Nevada 89052
                                                                                                                                                  6   ranalliservice@ranalllilawyers.com
                                                                                                                                                      Attorneys for Defendant,
                                                                                                                                                  7   WALGREENS CO.

                                                                                                                                                  8                                DISTRICT COURT

                                                                                                                                                                              CLARK COUNTY, NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   PETER SCHMITT,                     )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         )
                                                                                                                                                 11                  Plaintiff,          ) CASE NO.:               A-20-818986-C
                                                                                                                                                                                         ) DEPT. NO.:              XXXII
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )
                                                                                                                                                 13   WALGREEN CO.; DOES 1 through 100; )
                                                                                                                                                      and ROE CORPORATIONS 101 through   )
                                                                                                                                                      200,                               )
                                                                                                                                                 14
                                                                                                                                                                                         )
                                                                                                                                                                     Defendants.         )
                                                                                                                                                 15
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                           DEFENDANT WALGREEN CO.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                 17         COMES NOW Defendant WALGREENS, CO., and answers in response

                                                                                                                                                 18   to   the   Complaint   and   the     allegations      contained   therein     as

                                                                                                                                                 19   follows:

                                                                                                                                                                                         PARTIES
                                                                                                                                                 20
                                                                                                                                                            1.    Defendant admits the allegations of paragraph 1.
                                                                                                                                                 21
                                                                                                                                                            2.    Defendant admits operating the Walgreens Store located
                                                                                                                                                 22
                                                                                                                                                      at 3480 S. Jones Blvd, Las Vegas, Nevada 89146, but has no
                                                                                                                                                 23
                                                                                                                                                      information or belief as to the remaining allegations contained
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               1


                                                                                                                                                                               Case Number: A-20-818986-C
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 20 of 35




                                                                                                                                                  1   therein and therefore denies the same, of paragraph 2.

                                                                                                                                                  2         3.   Defendant admits the subject property is located in

                                                                                                                                                  3   Clark County, Nevada and therefore if Plaintiff fell on the

                                                                                                                                                      property any such fall would have occurred in Clark County,
                                                                                                                                                  4
                                                                                                                                                      Nevada, but has no information or belief as to the remaining
                                                                                                                                                  5
                                                                                                                                                      allegations and on that ground denies each and every allegation
                                                                                                                                                  6
                                                                                                                                                      of paragraph 3.
                                                                                                                                                  7         4.    Defendant   has     no   information   or   belief   as   to   the
                                                                                                                                                  8   allegations in paragraph 4 and on that ground denies each and

                                                                                                                                                      every allegation of said paragraph.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                            5.   Defendant    has    no    information   or   belief   as   to   the
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                      allegations in paragraph 5 and on that ground denies each and
                                                                                                                                                 11
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 12
                                                                                                                                                            6.   Defendant    has    no    information   or   belief   as   to   the
                                                                                                                                                 13
                                                                                                                                                      allegations in paragraph 6 and on that ground denies each and
                                                                                                                                                 14   every allegation of said paragraph.

                                                                                                                                                 15                                 CAUSES OF ACTION

                                                                                                                                                 16         FIRST CLAIM FOR RELIEF: NEGLIGENCE/PREMISES LIABILITY
                                                                                                                                                            7.   Defendant    has    no    information   or   belief   as   to   the
                                                                                                                                                 17
                                                                                                                                                      allegations in paragraph 7 and on that ground denies each and
                                                                                                                                                 18
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 19
                                                                                                                                                            8.   In response to paragraph 8, Defendant denies each and
                                                                                                                                                 20   every allegation of said paragraph.
                                                                                                                                                 21         9.   In response to paragraph 9, Defendant denies each and

                                                                                                                                                 22   every allegation of said paragraph.

                                                                                                                                                 23   ///
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                             2
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 21 of 35




                                                                                                                                                  1         10.   Defendant   has   no   information   or    belief   as    to   the

                                                                                                                                                  2   allegations in paragraph 10 and on that ground denies each and

                                                                                                                                                      every allegation of said paragraph
                                                                                                                                                  3
                                                                                                                                                            11.   In response to paragraph 11, Defendant denies each and
                                                                                                                                                  4
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                  5
                                                                                                                                                            12.   In response to paragraph 12, Defendant denies each and
                                                                                                                                                  6   every allegation of said paragraph.
                                                                                                                                                  7                           SECOND CLAIM FOR RELIEF

                                                                                                                                                  8           NEGLIGENT HIRING, SUPERVISION AND FAILURE TO WARN
                                                                                                                                                            13.   Defendant   repeats     and   re-alleges    each    and    every
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                      response to each and every allegation contained in paragraphs 1
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                      through 13 above as though fully set forth herein verbatim.
                                                                                                                                                 11
                                                                                                                                                            14.   Defendant has no information or belief as to the
                                                                                                                                                 12
                                                                                                                                                      allegations in paragraph 14 and on that ground denies each and
                                                                                                                                                 13   every allegation of said paragraph.

                                                                                                                                                 14         15.   Defendant has no information or belief as to the

                                                                                                                                                 15   allegations in paragraph 15 and on that ground denies each and

                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 16
                                                                                                                                                            16.   In response to paragraph 16, Defendant denies each and
                                                                                                                                                 17
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 18
                                                                                                                                                            16a. In response to paragraph 16a, Defendant denies each
                                                                                                                                                 19   and every allegation of said paragraph.
                                                                                                                                                 20         16b. In response to paragraph 16b, Defendant denies each

                                                                                                                                                 21   and every allegation of said paragraph.

                                                                                                                                                 22         16c. In response to paragraph 16c, Defendant denies each

                                                                                                                                                      and every allegation of said paragraph.
                                                                                                                                                 23
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                           3
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 22 of 35




                                                                                                                                                  1        16d. In response to paragraph 16d, Defendant denies each

                                                                                                                                                  2   and every allegation of said paragraph.

                                                                                                                                                           17.   In response to paragraph 17, Defendant denies each and
                                                                                                                                                  3
                                                                                                                                                      every allegation of said paragraph
                                                                                                                                                  4
                                                                                                                                                           18.   In response to paragraph 18, Defendant denies each and
                                                                                                                                                  5
                                                                                                                                                      every allegation contained in said paragraph.
                                                                                                                                                  6                                     AFFIRMATIVE DEFENSES
                                                                                                                                                  7                                FIRST AFFIRMATIVE DEFENSE
                                                                                                                                                  8        Plaintiff’s Complaint on file herein fails to state a claim
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                      against Defendants upon which relief can be granted.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10                                SECOND AFFIRMATIVE DEFENSE
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11        The incident alleged in the Complaint, and the resulting

                                                                                                                                                 12   damages,     if    any,      to     Plaintiff,         was    proximately    caused    or

                                                                                                                                                 13   contributed       to    by    the   Plaintiff’s         own    negligence,    and     such

                                                                                                                                                 14   negligence        was   greater       than       the     negligence,    if    any,     of

                                                                                                                                                 15   Defendants, and/or Defendants are entitled to an offset for the

                                                                                                                                                 16   negligence of Plaintiff if such negligence was less than that of

                                                                                                                                                 17   Defendant.

                                                                                                                                                 18                                THIRD AFFIRMATIVE DEFENSE

                                                                                                                                                 19        Defendants allege that Plaintiff has failed to mitigate his

                                                                                                                                                 20   damages, if any.

                                                                                                                                                 21                                FOURTH AFFIRMATIVE DEFENSE

                                                                                                                                                 22        The occurrences referred to in the Complaint, and all

                                                                                                                                                 23   damages, if any, resulting there from, were caused by the acts

                                                                                                                                                 24   or omissions of third parties over whom these answering

                                                                                                                                                 25
                                                                                                                                                                                                   4
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 23 of 35




                                                                                                                                                  1   Defendants had no control.

                                                                                                                                                  2                            FIFTH AFFIRMATIVE DEFENSE

                                                                                                                                                  3          Attorney's fees are only recoverable through contract or by

                                                                                                                                                  4   statute and are not recoverable as damages in a lawsuit for

                                                                                                                                                  5   personal injury damages. Plaintiff’s claims for attorney’s fees

                                                                                                                                                  6   and    costs      as   alleged   in     Plaintiff’s         Complaint    are    not

                                                                                                                                                  7   recoverable herein and have been improperly pled in Plaintiff’s

                                                                                                                                                  8   Complaint. Defendants specifically reserve the right to have

                                                                                                                                                      Plaintiff’s improperly pled claim for attorney's fees dismissed
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   prior to trial. Plaintiff’s claims are barred by the applicable
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   statute or limitations.

                                                                                                                                                 12                            SIXTH AFFIRMATIVE DEFENSE

                                                                                                                                                 13          An unforeseeable incapacity/sudden emergency as a bar to

                                                                                                                                                 14   liability in negligence are based upon the principle that one is

                                                                                                                                                      not negligent if an unforeseeable occurrence or sudden emergency
                                                                                                                                                 15
                                                                                                                                                      causes an accident and/or injury.
                                                                                                                                                 16
                                                                                                                                                                              SEVENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 17
                                                                                                                                                             If any damages are awarded to Plaintiff, they should be
                                                                                                                                                 18
                                                                                                                                                      apportioned among the Defendants according to their percentage
                                                                                                                                                 19
                                                                                                                                                      of    liability    and/or   among     the       various   accidents   and/or   pre-
                                                                                                                                                 20
                                                                                                                                                      existing conditions.
                                                                                                                                                 21
                                                                                                                                                                              EIGHTH AFFIRMATIVE DEFENSE
                                                                                                                                                 22
                                                                                                                                                             Defendants are not joint and severally liable and are only
                                                                                                                                                 23
                                                                                                                                                      severally liable, if liable at all.
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                  5
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 24 of 35




                                                                                                                                                  1                            NINTH AFFIRMATIVE DEFENSE

                                                                                                                                                  2        Any hazard alleged is trivial.

                                                                                                                                                  3                            TENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  4        Any hazard defect was open and obvious.

                                                                                                                                                  5                          ELEVENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  6        Plaintiffs do not have a ripe cause of action.

                                                                                                                                                  7                          THIRTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  8        If any hazard or danger existed to Plaintiff for which

                                                                                                                                                      Defendant would be responsible, Plaintiff knew of the danger or
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   hazard and her own unreasonable conduct was the cause of any
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   injury, be it due to a hazardous, ultra-hazardous activity or

                                                                                                                                                 12   condition or otherwise.

                                                                                                                                                 13                          FOURTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                 14        All    of   the    risks   and   dangers     involved   in   the   factual

                                                                                                                                                      situation   described      in   the   Complaint    were   open,   obvious    and
                                                                                                                                                 15
                                                                                                                                                      known to Plaintiff, and by reason thereof, Plaintiff assumed
                                                                                                                                                 16
                                                                                                                                                      such risks and dangers incident thereto.
                                                                                                                                                 17
                                                                                                                                                                             FIFTEENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 18
                                                                                                                                                           Plaintiff’s       action   is    barred    and/or    diminished    by   the
                                                                                                                                                 19
                                                                                                                                                      doctrines of consent, waiver, laches, estoppel and/or unclean
                                                                                                                                                 20
                                                                                                                                                      hands.
                                                                                                                                                 21
                                                                                                                                                                             SIXTEENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 22
                                                                                                                                                           Plaintiff’s own unreasonable conduct constitutes the sole
                                                                                                                                                 23
                                                                                                                                                      or majority of the cause for his alleged injuries.
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                              6
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 25 of 35




                                                                                                                                                  1                          SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  2         The occurrences referred to in the Complaint, and all

                                                                                                                                                  3   damages, if any, resulting there from, were caused by the acts

                                                                                                                                                  4   or omissions of co-defendants, unnamed defendants, non-parties

                                                                                                                                                  5   or   third     parties    over     whom     this     answering            Defendant    had    no

                                                                                                                                                  6   control.

                                                                                                                                                  7                          EIGHTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  8         These Answering Defendants, not being fully advised as to

                                                                                                                                                      all facts and circumstances surrounding the incident complained
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   of, hereby assert and reserve unto themselves the defenses of
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   accord and satisfaction, arbitration and award, discharged and

                                                                                                                                                 12   bankruptcy, duress, failure of consideration, fraud, illegality,

                                                                                                                                                 13   injury    by    fellow    servant,        laches,      license,           permit,     consent,

                                                                                                                                                 14   payment,     release      res    judicata,         statute      of    frauds,       and    other

                                                                                                                                                      contract       defenses     including       but      not    limited         to    failure     of
                                                                                                                                                 15
                                                                                                                                                      contract       formation,       absence     of     privity,      Plaintiff’s          lack    of
                                                                                                                                                 16
                                                                                                                                                      standing, absence, lack or failure of consideration, illusory
                                                                                                                                                 17
                                                                                                                                                      promises,       absence     of     mutual      assent,       mutual         mistake       and/or
                                                                                                                                                 18
                                                                                                                                                      unilateral mistake wherein Plaintiff was aware of the mistake,
                                                                                                                                                 19
                                                                                                                                                      misrepresentation           and/or          fraud,         failure           to       perform,
                                                                                                                                                 20
                                                                                                                                                      unconscionability,           improper          delegation            of     duties        and/or
                                                                                                                                                 21
                                                                                                                                                      assignment       of   rights,      nonoccurrence           of    condition        precedent,
                                                                                                                                                 22
                                                                                                                                                      excuse,        and     discharge          by        performance,             impossibility,
                                                                                                                                                 23
                                                                                                                                                      impracticability,                frustration,              illegality,              recision,
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                     7
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 26 of 35




                                                                                                                                                  1   modification,     novation,       release,       cancellation,       substituted

                                                                                                                                                  2   contract, account stated, lapse, operation of law including but

                                                                                                                                                  3   not limited to running of the statute of limitations, and/or

                                                                                                                                                  4   occurrence of condition subsequent, consent of the Plaintiffs,

                                                                                                                                                  5   that   Plaintiffs   have    granted      Defendant’s       an   easement   either

                                                                                                                                                  6   expressly or implied in fact, that the conditions complained of

                                                                                                                                                  7   were so open and obvious that Plaintiffs or their predecessors

                                                                                                                                                  8   in   interest   consented   to    them,      that    any   damages   claimed   by

                                                                                                                                                      Plaintiffs are the fault of underlying contractors, construction
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   companies, developers or laborers over whom Defendants had no
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   control   or    authority   and    any       other   matter     constituting   an

                                                                                                                                                 12   avoidance or affirmative defense which the further investigation

                                                                                                                                                 13   of this matter may prove applicable herein.

                                                                                                                                                                          NINETEENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 14
                                                                                                                                                             Any alleged hazardous condition was unknown to Defendant
                                                                                                                                                 15
                                                                                                                                                      and if it existed, had existed for such a short period of time
                                                                                                                                                 16
                                                                                                                                                      that Defendant cannot be held responsible for it.
                                                                                                                                                 17
                                                                                                                                                                          TWENTIETH AFFIRMATIVE DEFENSE
                                                                                                                                                 18
                                                                                                                                                             Pursuant to NRCP Rule 11, as amended, all possible
                                                                                                                                                 19
                                                                                                                                                      affirmative defenses may not have been alleged herein, insofar
                                                                                                                                                 20
                                                                                                                                                      as sufficient facts were not available after reasonable inquiry
                                                                                                                                                 21
                                                                                                                                                      upon the filing of Defendants’ Answer and, therefore, Defendants
                                                                                                                                                 22
                                                                                                                                                      reserve the right to amend their Answer to allege additional
                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               8
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 27 of 35




                                                                                                                                                  1   affirmative defenses or withdraw certain affirmative defenses if

                                                                                                                                                  2   subsequent investigation warrants.

                                                                                                                                                  3        WHEREFORE, Defendant prays for the following:

                                                                                                                                                  4        1.    That    Plaintiff    take    nothing       and   Judgment   be

                                                                                                                                                  5   entered in favor of Defendant Walgreens.
                                                                                                                                                           2.    For    attorney's   fees     and   costs    of   suit   herein
                                                                                                                                                  6
                                                                                                                                                      incurred; and
                                                                                                                                                  7
                                                                                                                                                           3.    For such other and further relief as the court may
                                                                                                                                                  8
                                                                                                                                                      deem just and proper.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                           Dated this 24TH day of August, 2020.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10                                     RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11                                     /s/ James F. Holtz
                                                                                                                                                                                        _________________________
                                                                                                                                                 12                                     GEORGE M. RANALLI, ESQ.
                                                                                                                                                                                        Nevada Bar No. 5748
                                                                                                                                                 13                                     JASON ANDREW FOWLER, ESQ.
                                                                                                                                                                                        Nevada Bar No. 8071
                                                                                                                                                 14                                     JAMES F. HOLTZ, ESQ.
                                                                                                                                                                                        Nevada Bar No. 8119
                                                                                                                                                 15                                     Attorneys for Defendant,
                                                                                                                                                                                        WALGREEN CO.
                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          9
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 28 of 35




                                                                                                                                                  1                             CERTIFICATE OF SERVICE

                                                                                                                                                  2         Pursuant to Nevada Rules of Civil Procedure 5(b), I hereby

                                                                                                                                                  3   certify that I am an employee of RANALLI ZANIEL FOWLER & MORAN,

                                                                                                                                                  4   LLC, and that on the __24th              day of September, 2020, I caused

                                                                                                                                                  5   the foregoing DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT to be

                                                                                                                                                  6   served as follows:

                                                                                                                                                  7   [ ] by placing a true and correct copy of the same to be

                                                                                                                                                  8         deposited    for     mailing       in        the    US   Mail   at    Henderson,

                                                                                                                                                            Nevada, enclosed in a sealed envelope upon which first
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10         class postage was fully prepaid; and/or
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   [ ]   pursuant    to     EDCR    7.26,        by     sending     it   via   facsimile

                                                                                                                                                 12         (w/out attachments); and/or

                                                                                                                                                 13   [ ]   by hand delivery to the parties listed below; and/or

                                                                                                                                                 14   [X]   pursuant    to   N.E.F.C.R.      Rule         9    and   Administrative   Order

                                                                                                                                                            14-2, by sending it via electronic service:
                                                                                                                                                 15
                                                                                                                                                                                Scott L. Poisson, Esq.
                                                                                                                                                 16
                                                                                                                                                                                   Ryan Kerbow, Esq.
                                                                                                                                                                                  BERNSTEIN & POISSON
                                                                                                                                                 17
                                                                                                                                                                                  320 S. Jones Blvd.
                                                                                                                                                                                Las Vegas, Nevada 89107
                                                                                                                                                 18                             Attorney for Plaintiff
                                                                                                                                                                                VIA ELECTRONIC SERVICE
                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21
                                                                                                                                                                                      /s/   Donna Hicks
                                                                                                                                                 22
                                                                                                                                                              ________________________________________________
                                                                                                                                                 23                            An Employee of
                                                                                                                                                                     RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               10
Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 29 of 35




                EXHIBIT F
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 30 of 35
                                                                                                                                                                                                              Electronically Filed
                                                                                                                                                                                                              8/24/2020 10:30 PM
                                                                                                                                                                                                              Steven D. Grierson
                                                                                                                                                                                                              CLERK OF THE COURT

                                                                                                                                                  1   DMJT
                                                                                                                                                      GEORGE M. RANALLI, ESQ.
                                                                                                                                                  2   Nevada Bar No. 5748
                                                                                                                                                      JASON ANDREW FOWLER, ESQ.
                                                                                                                                                  3   Nevada Bar No. 8071
                                                                                                                                                      JAMES F. HOLTZ, ESQ.
                                                                                                                                                  4   Nevada Bar No. 8119
                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                  5   2400 W. Horizon Ridge Parkway
                                                                                                                                                      Henderson, Nevada 89052
                                                                                                                                                  6   ranalliservice@ranalllilawyers.com
                                                                                                                                                      Attorneys for Defendant,
                                                                                                                                                  7   WALGREEN CO.

                                                                                                                                                  8                               DISTRICT COURT

                                                                                                                                                                              CLARK COUNTY, NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   PETER SCHMITT,                     )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         )
                                                                                                                                                 11                  Plaintiff,          ) CASE NO.:          A-20-818986-C
                                                                                                                                                                                         ) DEPT. NO.:         XXXII
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )
                                                                                                                                                 13   WALGREEN CO.; DOES 1 through 100; )
                                                                                                                                                      and ROE CORPORATIONS 101 through   )
                                                                                                                                                      200,                               )
                                                                                                                                                 14
                                                                                                                                                                                         )
                                                                                                                                                                     Defendants.         )
                                                                                                                                                 15
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                                             DEMAND FOR JURY TRIAL
                                                                                                                                                 17         Defendant, WALGREEN, CO., by and through its attorney of
                                                                                                                                                 18   record, GEORGE M. RANALLI, ESQ., with the law offices of RANALLI
                                                                                                                                                 19   ZANIEL FOWLER & MORAN, LLC, hereby demands a jury
                                                                                                                                                 20
                                                                                                                                                      ///
                                                                                                                                                 21
                                                                                                                                                      ///
                                                                                                                                                 22
                                                                                                                                                      ///
                                                                                                                                                 23
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               1


                                                                                                                                                                               Case Number: A-20-818986-C
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 31 of 35




                                                                                                                                                  1   trial of all of the issues in the above-entitled matter.

                                                                                                                                                  2        Dated this 24TH day of August, 2020.

                                                                                                                                                  3                                     RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                  4                                     /s/ James F. Holtz
                                                                                                                                                                                        _________________________
                                                                                                                                                  5                                     GEORGE M. RANALLI, ESQ.
                                                                                                                                                                                        Nevada Bar No. 5748
                                                                                                                                                  6                                     JASON ANDREW FOWLER, ESQ.
                                                                                                                                                                                        Nevada Bar No. 8071
                                                                                                                                                  7                                     JAMES F. HOLTZ, ESQ.
                                                                                                                                                                                        Nevada Bar No. 8119
                                                                                                                                                  8                                     Attorneys for Defendant,
                                                                                                                                                                                        WALGREEN CO.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11

                                                                                                                                                 12

                                                                                                                                                 13

                                                                                                                                                 14

                                                                                                                                                 15

                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          2
                                                                                                                                                       Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 32 of 35




                                                                                                                                                  1                             CERTIFICATE OF SERVICE

                                                                                                                                                  2         Pursuant to Nevada Rules of Civil Procedure 5(b), I hereby

                                                                                                                                                  3   certify that I am an employee of RANALLI ZANIEL FOWLER & MORAN,

                                                                                                                                                  4   LLC, and that on the __24th              day of August, 2020, I caused the

                                                                                                                                                  5   foregoing DEMAND FOR JURY TRIAL to be served as follows:

                                                                                                                                                  6   [ ] by placing a true and correct copy of the same to be

                                                                                                                                                  7         deposited    for     mailing       in        the    US   Mail   at    Henderson,

                                                                                                                                                  8         Nevada, enclosed in a sealed envelope upon which first

                                                                                                                                                            class postage was fully prepaid; and/or
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   [ ]   pursuant    to     EDCR    7.26,        by     sending     it   via   facsimile
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11         (w/out attachments); and/or

                                                                                                                                                 12   [ ]   by hand delivery to the parties listed below; and/or

                                                                                                                                                 13   [X]   pursuant    to   N.E.F.C.R.     Rule          9    and   Administrative   Order

                                                                                                                                                 14         14-2, by sending it via electronic service:

                                                                                                                                                                                Scott L. Poisson, Esq.
                                                                                                                                                 15
                                                                                                                                                                                   Ryan Kerbow, Esq.
                                                                                                                                                                                  BERNSTEIN & POISSON
                                                                                                                                                 16
                                                                                                                                                                                  320 S. Jones Blvd.
                                                                                                                                                                                Las Vegas, Nevada 89107
                                                                                                                                                 17
                                                                                                                                                                                Attorney for Plaintiff
                                                                                                                                                                                VIA ELECTRONIC SERVICE
                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20
                                                                                                                                                                                      /s/   Donna Hicks
                                                                                                                                                 21
                                                                                                                                                              ________________________________________________
                                                                                                                                                 22                            An Employee of
                                                                                                                                                                     RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                3
Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 33 of 35




                EXHIBIT G
                                                                   Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 34 of 35
                                                                                                                                            Electronically Filed
                                                                                                                                            9/18/2020 10:07 AM
                                                                                                                                            Steven D. Grierson
                                                                    EXEM                                                                    CLERK OF THE COURT
                                                               1    Scott L. Poisson, Esq.
                                                                    Nevada Bar No.: 10188
                                                               2    Ryan Kerbow, Esq.
                                                                    Nevada Bar No.: 11403
                                                               3    BERNSTEIN & POISSON
                                                                    320 S. Jones Blvd
                                                               4    Las Vegas, NV 89107
                                                                    Telephone: (702) 256-4566
                                                               5    Facsimile: (702) 256-6280
                                                                    Email: ryan@vegashurt.com
                                                               6    Attorneys for Plaintiff
                                                               7                                        DISTRICT COURT
                                                                                                     CLARK COUNTY, NEVADA
                                                               8

                                                               9
                                                                    PETER SCHMITT,                                          CASE NO.: A-20-818986-C
                                                              10                                                            DEPT. NO.: 32
                                                                                      Plaintiff,
                                                              11    vs.
                                                              12
                 OFFICE: (702) 256-4566 FAX: (702) 256-6280




                                                                    WALGREEN CO.; DOES 1 through 100;
                                                              13    and ROE CORPORATIONS 101 through
Bernstein & Poisson




                                                                    200,
                          Las Vegas, Nevada 89107




                                                              14
                              320 S. Jones Blvd.




                                                                                     Defendant.
                                                              15

                                                              16
                                                                                        REQUEST FOR EXEMPTION FROM ARBITRATION
                                                              17
                                                                          Plaintiff hereby requests the above-entitled matter be exempted from arbitration pursuant to
                                                              18
                                                                    Nevada Arbitration Rules 3 and 5, as this case involves a probable jury award in an amount which
                                                              19
                                                                    exceeds $50,000.00. This lawsuit arises from an incident in which Plaintiff, a 77-year-old man,
                                                              20
                                                                    slipped on cat litter in a parking space of a CVS parking lot. He fell forward and struck he head
                                                              21
                                                                    against the sidewalk. He was ambulanced to Spring Valley Hospital where he was treated for acute
                                                              22
                                                                    neck pain, acute head injury, and facial laceration. He has since undergone pain management,
                                                              23
                                                                    including injection therapy, for neck and low back injuries. Plaintiff’s medical expenses total in
                                                              24
                                                                    excess of $57,378.42. In light of Plaintiff’s special and general damages, this case has a probable
                                                              25
                                                                    jury award greater than $50,000.00.
                                                              26
                                                                                                           MEDICAL SPECIALS
                                                              27
                                                                                   AMR                                           $ 1,137.96
                                                              28
                                                                                                                  Page 1 of 2


                                                                                                   Case Number: A-20-818986-C
                                                                   Case 2:20-cv-01751-JCM-BNW Document 1 Filed 09/21/20 Page 35 of 35


                                                                                   Spring Valley Hospital                       $26,545.00
                                                               1                   Shadow Emergency Physicians                  $ 922.00
                                                                                   Desert Radiologists                          $ 535.03
                                                               2                   Spectacle Eyecare                            $ 634.00
                                                                                   Las Vegas Radiology                          $ 8,250.00
                                                               3                   Innovative Pain Care                         $14,350.43
                                                                                   Radar Medical Group                          $ 2,865.00
                                                               4                   Las Vegas Neurosurgery                       $ 1,513.00
                                                                                   Desert Sunset Pain Consultants               TBD
                                                               5                   Advanced Orthopedic & Sports Center          TBD
                                                                                   Cameron Medical Center                       TBD
                                                               6                   Fine Chiropractic Center                     TBD
                                                                                   TOTAL                                        $57,378.42
                                                               7

                                                               8           This matter has a probable jury award in excess of $50,000.00. Plaintiff shall supplement
                                                               9    with bills should the Arbitration Commissioner require same. For the sake of brevity, the
                                                              10    undersigned hereby certifies the disclosed medical specials. Plaintiff respectfully moves that this
                                                              11    matter be exempted.
                                                              12           I hereby certify pursuant to NRCP 11 this case to be within the exemption(s) marked above
                 OFFICE: (702) 256-4566 FAX: (702) 256-6280




                                                              13    and am aware of the sanctions which may be imposed against any attorney or party who without
Bernstein & Poisson
                          Las Vegas, Nevada 89107




                                                              14    good cause or justification attempts to remove a case from the arbitration program.
                              320 S. Jones Blvd.




                                                              15           DATED this 18th day of September, 2020.
                                                              16                                                         BERNSTEIN & POISSON
                                                              17
                                                                                                                         /s/ Ryan Kerbow
                                                              18                                                         ___________________________
                                                                                                                         RYAN KERBOW, ESQ.
                                                              19                                                         Nevada Bar No. 11403
                                                                                                                         BERNSTEIN & POISSON
                                                              20                                                         320 S. Jones Blvd.
                                                              21                                                         Las Vegas, NV 89107
                                                                                                                         Attorneys for Plaintiff
                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28
                                                                                                               Page 2 of 2
